Opinion by
Rice, P. J.,
The appellants’ counsel state the question for decision as follows : “ Where a party sells several invoices of goods, which, by the terms of sale, are due July 31, August 31, September 2 and October 8, 1902, respectively, and enters into a verbal agreement with the purchaser on August 8, 1902, to change the terms of payment by accepting a certain sum generally on *606account of the whole claim, and agrees that the balance of all the invoices shall be paid in three equal installments, on, August 16, 23 and 30, 1902, thereby maturing the payments on the invoices not yet due to a time earlier than originally agreed upon, can the plaintiff, after having entered into such an agreement, bring suit upon a part of the original invoices of the goods based upon his book account, ignoring the verbal agreement, or is he not bound to sue upon the verbal agreement and for the installments as they fall due under the same?”
We shall confine our attention to a consideration of the question thus stated. It was decided in Weiss v. Marks, 206 Pa. 513, that the rule that a payment of a smaller sum is not a consideration to support accord and satisfaction in regard to a larger sum due, has always been regarded as more logical than just or business like, that even small circumstances of variation are sufficient to prevent its application and that payment in advance, no matter how short a time, constitutes a good consideration ; hence that an affidavit setting up the facts above stated presented a good defense in abatement of a suit brought before the first installment fell due. But the present suit was brought on November 13, 1902, which, it will be noticed, was after all the bills had matured according to the original terms of sale, and all the installments had become due under the supplemental agreement, and was for specific items of the original book account amounting in the aggregate to less than one of the installments above referred to.
The defense is not that they do not owe this sum or that it was not due at the time of suit brought, but that the action should have been brought on the oral agreement and not on the book account. But this is not a case where a creditor agreed to receive a less sum in satisfation of his demand, or where he received a new and higher security for his debt; the purpose and effect of the agreement were simply to modify and change the terms of sale as to the time of payment, but not to extinguish the debt.
We see no good reason why, after the entire debt became due, the plaintiffs might not bring suit and declare for goods sold and delivered and attach to their statement a copy of their book ejitries as contemplated by the act of 1887, The *607case of Logan v. Caffrey, 30 Pa. 196, relied on by the appellants’ counsel, does not rule this case. The question in that case was as to the effect of a judgment for part of a claim arising under an entire contract as a bar to a second suit for another part of the claim. We are not called upon to say whether the case would apply if the plaintiffs should bring a second suit for the balance of their claim, for that question does not arise here.
We are of opinion that the court committed no error in holding that the allegation as to the variation of the time of payment by the oral agreement, was not sufficient to prevent judgment.
Judgment affirmed.